                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 CYNTHIA ABCUG,                                 Cause No. CV 20-28-M-SPW

              Petitioner,

       vs.                                                  ORDER

 STATE OF MONTANA;STATE OF
 COLORADO;DOUGLAS COUNTY
 DEPARTMENT OF HUMAN
 SERVICES/CHILD PROTECTIVE
 SERVICES;BEYERLY WILSON,

              Respondents.


      On March 11, 2020, Petitioner Abcug moved to proceed in forma pauperis

with a pleading titled "Petition for Writ of Habeas Corpus, Mandamus and

Prohibition, Injunctive Relief, Declaratory Relief, '1983 Civil Rights Claim' and

Other Relief." On March 13, Abcug moved for a temporary restraining order

("TRO"). The allegations in her motion for TRO repeat the allegations of her

complaint.

      Because a motion for TRO is expedited, and because other judicial officers

typically assigned matters in the Missoula Division are not available, the matter is

reassigned to the undersigned. See 28 U.S.C. § 132(b), (c);Fed. R. Civ. P. 65(b);

D. Mont. L.R. 72.2(c) (Dec. 1, 2019).

                                          1
